
	

115 S418 IS: Department of State and United States Agency for International Development Accountability Act of 2017
U.S. Senate
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 418
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2017
			Mr. Young (for himself, Mr. Menendez, Mr. Rubio, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To require reporting on the implementation of Government Accountability Office recommendations by
			 the
			 Department of State and the United States Agency for International
			 Development.
	
	
		1.Short title
 This Act may be cited as the Department of State and United States Agency for International Development Accountability Act of 2017.
		2.Reporting on implementation of GAO recommendations
 (a)Initial reportNot later than 30 days after the date of the enactment of this Act, the Secretary of State and the Administrator of the United States Agency for International Development (USAID) shall submit to the appropriate congressional committees a report listing all outstanding recommendations from the Government Accountability Office that relate to the Department of State or USAID that have not been fully implemented.
 (b)Comptroller General reportNot later than 30 days after the Secretary of State and the Administrator of the United States Agency for International Development submit the report required under subsection (a), the Comptroller General of the United States shall submit to the appropriate congressional committees a report detailing any discrepancies between the list of outstanding recommendations included in such report and the Government Accountability Office's list of outstanding recommendations for the Department of State and USAID.
			(c)Implementation report
 (1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of State and the Administrator of the United States Agency for International Development shall submit to the appropriate congressional committees a report on the implementation status of each recommendation from the Government Accountability Office included in the report under subsection (a).
 (2)JustificationThe report required under paragraph (1) shall include— (A)for any recommendation the Department of State or USAID has decided not to fully implement or to implement in a different manner than what was recommended, a detailed justification for the decision;
 (B)for any recommendation the Department of State or USAID has decided to adopt but which has not been fully implemented, a timeline for full implementation; and
 (C)an explanation for any discrepancies included in the Comptroller General report submitted under subsection (b).
 (d)FormThe information required in each report under this section shall to the maximum extent practicable be submitted in unclassified form but may be included in a classified annex as necessary.
 (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
			
